Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 4/29/22.  In the reply, the applicant amended claims 1-3, 14, 17, 20-22, 24; canceled claims 10-11, 23, 27-29; added new claims 30-34.  Claims 1-9, 13-18, 20-22, 24-26, 30-34 are pending.

Allowable Subject Matter
3.	Claims 1-9, 13, 14-18, 21-22, 24-26, 31-34 are allowed.

EXAMINER’S AMENDMENT (Suggested)
4.	Please look to amending the allowable claims as follows: 
Claim 13: should depend on claim 1
Claim 24: should depend on claim 21
Claim 25: should depend on claim 21

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 20, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brecheen et al. (US 8,323,278) (“Brecheen”).
	Brecheen discloses:
A device for treatment of a canal associated with an orifice of a human or animal body, including: a thin flexible stem portion 12 adapted for insertion along the canal, the stem portion having a distal end 12b; an expandable member 26 carried by the stem portion at or adjacent the distal end, the expandable member for occlusion of an inner end region of the canal; a cap portion 28 mounted on the stem portion, proximally of the expandable member to close an outer end of the canal and to accommodate the surface(s) about the outer end of the canal to thereby define with the expandable member, a treatment zone between the expandable member and the cap portion, wherein the cap portion includes a fluid retention element 28c to receive and store treatment fluid for contact with the surface(s) about the outer end of the canal, wherein the cap portion and the stem portion are integrally formed, C7L5-6; Fig. 1.
The treatment fluid of Brecheen is preloaded as a coating into the fluid retention element, C7L41-43.
Response to Arguments
8.	Applicant’s arguments and amendments with respect to the claims allowed have been fully considered and are persuasive.  The rejections have been withdrawn.  Applicant’s arguments and amendments with respect to claims 20 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783